Citation Nr: 1708152	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for skin cancer, to include as due to herbicide exposure. 

2. Entitlement to service connection for an intestinal condition, to include chronic diarrhea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at an October 2016 Travel Board hearing.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The Veteran asserts that service connection for skin cancer is warranted because he developed the condition as a result of prolonged periods of unprotected sun exposure in Vietnam while performing his military occupational specialty (MOS) duties as a Morse code interceptor.  Alternatively, the Veteran asserts that service connection for skin cancer is warranted because he developed the condition secondary to his exposure to Agent Orange.  Additionally, the Veteran asserts that service connection for an intestinal condition is warranted because he developed the condition as a result of an entamoeba histolytica infection he contracted during service. 

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A (d).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the evidence of record contains competent evidence that the Veteran has been diagnosed with basal cell carcinoma and squamous cell carcinoma during the pendency of the claim.  The evidence of record also contains lay evidence indicating that the Veteran's condition may be related to prolonged periods of unprotected sun exposure during service and/or exposure to Agent Orange.  The Veteran's personnel records confirm service in Vietnam and an MOS of Morse code interceptor is listed on the Veteran's DD Form 214.  To date, however, the Veteran has not been afforded a VA examination related to this claim.  Accordingly, the Board finds that the record does not contain sufficient medical evidence to make a decision.  A VA examination is required to determine the nature and etiology of the Veteran's condition.  38 U.S.C.A. § 5103A (d); see McLendon, 20 Vet. App. at 81-85. 

Regarding the Veteran's claim for service connection for an intestinal condition, the Veteran reports that he continues to have horrible pain, urgent bowel movements, and bloody stool which began in service.  The evidence of record includes lay evidence indicating that the Veteran's condition may be related to an in-service illness and the Veteran's service treatment records confirm that the Veteran was diagnosed with a parasitic infection during service in Vietnam.  The Board notes that the Veteran was provided a VA examination in August 2009.  However, the associated report of examination is unclear as to the Veteran's diagnosis; chronic diarrhea more closely approximates a symptom rather than a disability.  Therefore, the Board finds that the record does not contain sufficient evidence to make a decision.  Another VA examination is necessary in order to determine the nature and etiology of the Veteran's condition.            

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records. 

2. After completing the development requested above, schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's skin cancer, to include basal cell carcinoma and squamous cell carcinoma.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Identify all current skin cancer.  In doing so, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection (March 2009).  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.
 
   (b) For each diagnosed disorder, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service or within one year of his separation from service, or that it is otherwise related to service, to include presumed exposure to herbicides and prolonged exposure to sunlight?  

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's intestinal condition, to include chronic diarrhea.   The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Identify all current diagnosable intestine disorders.  State specifically whether the Veteran has amebiasis. Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (March 2009) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.
   
   (b) For each diagnosed intestinal disorder, is it at least as likely as not (50 percent probability or more) that it had its onset in service or within one year of his separation from service, or is otherwise related to service?  In issuing the opinion, the examiner should discuss the significance, if any, of the  parasitic infection the Veteran contracted during service in Vietnam.   
   
All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

